        Case 4:18-cv-05393-DMR Document 64 Filed 08/22/19 Page 1 of 1



 1   Lori E. Andrus (SBN 205816)
     lori@andrusanderson.com
 2   ANDRUS ANDERSON LLP
     155 Montgomery Street, Suite 900
 3   San Francisco, CA 94104
     Telephone:    (415) 986-1400
 4   Facsimile:    (415) 986-1474
 5   Attorney for Plaintiff
 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                       OAKLAND DIVISION
11
     JANE DOE,                                         Case No.: 4:18-CV-05393-DMR
12
                      Plaintiff,                       PLAINTIFF’S NOTICE OF
13
                                                       UNAVAILABILITY OF COUNSEL
14           vs.

15   STUART DINNIS,
16                   Defendant.
17

18           PLEASE TAKE NOTICE that Lori E. Andrus, Attorney for Plaintiff, will be unavailable
19   for a court appearance, from September 2, 2019 to September 13, 2019, inclusive.
20
      DATE: August 22, 2019                          By:        /s/ Lori E. Andrus                   .
21
                                                                 Lori E. Andrus
22
                                                     LORI E. ANDRUS (SBN 205816)
23                                                   lori@andrusanderson.com
                                                     ANDRUS ANDERSON LLP
24                                                   155 Montgomery Street, Suite 900
                                                     San Francisco, CA 94104
25                                                   Telephone:    (415) 986-1400
                                                     Facsimile:    (415) 986-1474
26
                                                     Attorney for Plaintiff
27

28
                                                                              Case No.: 4:18-CV-05393-DMR
                              PLAINTIFF’S NOTICE OF UNAVAILABILITY OF COUNSEL
